Title: To George Washington from Beverley Randolph, 10 July 1790
From: Randolph, Beverley
To: Washington, George

 

Sir,
Richmond [Va.] July 10th 1790

At the request of the Proprietors of the Lead Mines in this State, I take the liberty to forward to you, the inclosed copy of a certificate, declaring their present situation. Mr Stephen Austin, one of the Proprietors, will deliver this. He proposes to ask of the general Government, some encouragement, to enable him to prosecute with success the Undertaking. He also expressed to me a wish to contract with the United States for such quantity of Lead as may be necessary for their Magazines &c. I believe from every information which I have received, that these mines, if worked to their full extent, are capable of producing such a quantity of good Lead as would yield the United States a full equivalent for the support which will be desired.
I have the Honour to be with the highest respect your obt Servant

Beverley Randolph

